EXHIBIT 10.5

 



[hlty_ex105img1.jpg]

Service Agreement

for

Program Management



 

This Service Agreement is entered into between JAS Consulting, Inc. a
(Hereinafter “JAS”), a “healthcare electronic claims processing and practice
management services company and, PreCheck Health Services, (hereinafter
“Client”), a healthcare provider.

 

WHEREAS, JAS is a healthcare billing and practice management services company
which provides computerized claims, billing and collection services to
healthcare providers and which files medical insurance claims on behalf of
healthcare providers with government and commercial companies by electronic and
paper means, and which also provides for billing services directly to patients
or for patient’s portion of healthcare provider fees not covered by insurance;
and

 

WHEREAS, the Client desires to retain JAS to provide claims and billing services
whereby JAS will file insurance claims with government and commercial companies
by electronic and paper means on behalf of Client;

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:

 



 

1. Commencing on January 1, 2019 and will continue until December 31, 2019, JAS
will process all the Client’s medical insurance claims for payment by government
and commercial companies by either electronic or paper means. The Client agrees
to make available to JAS all information necessary to properly process the
Client’s claims and to submit all such billing and insurance information to JAS
daily. In return, JAS will process and submit all Clients’ claims within 72
hours by electronic means wherever possible, and by paper means otherwise. The
scope of services provide by JAS will be as follows:

 

JAS will bill all future claims.

 

JAS will utilize Clinic’s current software and provide JAS unlimited access to
such.

 

2.

JAS will provide Client a direct fax number and email, through which the Client
will provide to JAS claims and billing information necessary for JAS to properly
process the Client’s claims.

 

3. All patient information and data provided by the Client to JAS shall be kept
confidential and shall not be disclosed to anyone outside of JAS other than to
the extent necessary for JAS to process and submit claims for the Client. In
addition, the Client will not divulge the contents, terms or conditions of this
Services Agreement to any third party without the express written consent of
JAS.



 



JAS Consulting, Inc.

Service Agreement

pg. 1





   

   



 

 

4. JAS will not charge a one-time setup fee. This is normally charged to cover
the cost of gathering information from the Client and setting up the Clients
files for entry into the computer system. The information and initial setup
covered by this fee includes, but not limited to: Doctor Profile; Listing of
Current Insurance Companies Used; Referring Physicians; Facilities at Which
Doctor is Accepted or Transfers Work; Diagnostic Codes; Procedure Codes and
Fees; Signed Patient Registration Forms (to be kept in Client’s office);
Registration with Clearinghouse which will distribute claims to the carriers.

 

5. The Client will pay to JAS $20.00 for each ANS/ABI adjudicated test and
$10.00 for each ABI only adjudicated test.

 

6. JAS shall provide to Client management reports regarding the practice on a
timely basis. The types of Monthly Management Reports available shall be;
Insurance Aging Report, Patient Aging report & Practice Analysis.

 

7. Client agrees to provide JAS a credit card or bank account drafting
authorization; on file for payment.

 

8. JAS will close its books for billing purposes on the last day of each week
and will bill the client for its services by the 1st day of succeeding week for
the previous week’s collections. If the Client fails to remit payment within the
time set forth in this paragraph, the Client will be responsible for paying, in
addition to the principal amount billed, a 4% per week late charge for each week
or any portion thereof payment of the billing is late. If payment is not
received by the 15th day proceeding payment due date, the credit card will be
charged or bank account will be drafted.

 

9. Either party may terminate this Service Agreement at any time by providing a
30-day written notice of the deficiency and provide the other party 30 days to
correct the deficiency. If no notice is given, an average collected per month
will be invoiced to client.

 

10. JAS will be serving as a conduit of information and claims data between
Client and many insurance payers, both government and commercial. Client will be
providing all such claims information and data to JAS, including but not limited
to the procedure codes, identifying the exact procedures Client has performed on
patients. Client verifies that all such procedures were in fact performed on the
patients as specified. JAS has no authority to and will not change any of these
procedure codes without the express permission and direction of Client.

 

11. Client understands that JAS is relying entirely on the claims and billing
information supplied to JAS by Client in preparing and submitting insurance
claims for payment on behalf of Client. Client warrants and represents that all
such claims and billing information is entirely accurate and truthful. If any
investigation is initiated or if any action is brought by any individual,
company or entity whatsoever regarding any of the claims filed by JAS on behalf
of Client, then Client agrees to cooperate fully in any such investigation or
action and shall provide all relevant supporting documentation to support the
claim(s) filed.

 

12. Both parties agree to indemnify and hold neither harmless for any and all
damages or penalties imposed, and any attorney’s fees incurred by the other
party in defending any such action resulting from Client’s failure to provide
truthful and accurate billing and claims information.

 



JAS Consulting, Inc.

Service Agreement

pg. 2



   

   

 

 

13. This Service Agreement shall be interpreted under the laws of the State of
Texas and any disputes between the parties concerning the validity,
interpretation or performance of any of the terms or provisions of this Service
Agreement or of any rights or obligations of the parties hereto shall be
resolved in Texas.

 

14. Any notices or communications anticipated by this Service Agreement shall be
directed to the parties as follows: JAS Consulting, Inc. 305 Woodard St.
Denison, TX 75020.

 

15. This Service Agreement represents the entire agreement between the parties
and shall not be modified unless done so in writing signed by or on behalf of
both parties.

 

16. This Service Agreement shall be binding upon and inure to the benefit on the
heirs, legatees, successors, and assigns of each of the parties.

 

Executed this 1st day of January, 2019.

 

By:

 

PreCheck Health Services, Inc.

      By:  

 

JAS Consulting, Inc.

 



 



JAS Consulting, Inc.

Service Agreement

pg. 3





   



 